DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  the claims should begin with -- A -- or -- An --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zandbergen et al. (2018/0209498).
In Re claim 1, Zandbergen et al. disclose a brake disc (10) comprising a metal matrix including aluminum alloy and silicon carbide (par. 0073, 0079).
In Re claim 2, Zandbergen et al. disclose the addition of magnesium and silicon (par. 0032).
In Re claim 3, see pars. 0073, 0079.
In Re claim 8, Zandbergen et al. further disclose the known use of a coating layer (pars. 0008, 0016).

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lembach (US 2017/0122392).
In Re claim 1, Lembach disclose a brake a brake disc (1) comprising a metal matrix including aluminum alloy and silicon carbide (par. 0020).
In Re claim 4, Lembach further discloses iron oxide (33, par. 0063).
In Re claim 8, Lembach further discloses a cover layer (4, par. 0020).

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwivedi et al. (US 5,620,791).
In Re claim 1, Dwivedi et al. disclose forming a brake rotor with a metal matrix including aluminum alloy and silicon carbide (figs. 16+; col. 26, lines 44-58).
In Re claim 2, Dwivedi et al. disclose the addition of magnesium and silicon (col. 38, line23-24).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lembach (US 2017/0122392).
In Re claim 5, Lembach further disclose an iron oxide layer (33), which layer appears to be less than 10% of the brake layers metal matrix (fig. 5).  Lembach further disclose that the amount of the mixed layer (11) and iron oxide containing layer (33) can vary depending on the type of application and parameters of application (par. 0063), but fail to expressly disclose 7%-10% iron oxide.  Lembach further disclose that the inclusion of the oxides improves the connection between the cover layer and the metal matrix.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron oxide amount to be of any amount, including 7%-10%, as a matter of simple engineering design choice, to improve the connection between the cover layer and the metal matrix.  
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maurice et la. (US 6,675,939) in view of Zandbergen et al. (2018/0209498).
Maurice et al. disclose an elevator system (fig. 1) including a brake device (figs. 2+).  Maurice et al. fail to teach the specifics of the brake disc; namely that it includes aluminum alloy and silicon carbide.
Zandbergen et al. disclose forming a brake disc (10) with a metal matrix including aluminum alloy and silicon carbide (par. 0073, 0079) to provide a brake disk with good heat conductivity and increased abrasion resistance (par. 0005, 0032, 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elevator system to include a brake disc with aluminum alloy and silicon oxide, as taught by Zandberg et al., to provide good heat conductivity and increased abrasion resistance, thus extending the life of the brake disc of the elevator system.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657